— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered March 31, 1986, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
As the question of whether the court has geographical jurisdiction over an offense is one of fact (see, People v Tullo, 34 NY2d 712), and need only be proven by a preponderance of the evidence (People v Moore, 46 NY2d 1), we find the People presented sufficient evidence for the jury to infer the defendant’s intent to kill had been manifested in Kings County. As such, an element of the crime had been committed in Kings County, which gave Kings County geographical jurisdiction to prosecute the offense (see, People v Tullo, supra; CPL 20.40 [1] [a]).
We find the defendant has failed to demonstrate a deprivation of his right to effective assistance of counsel. Defense counsel’s representation was within the broad range of reasonably competent assistance and there is no reasonable probability that the outcome of the trial was affected by the alleged shortcomings of counsel (see, People v Baldi, 54 NY2d 137; People v Diaz, 131 AD2d 775). Thompson, J. P., Rubin, Spatt and Balletta, JJ., concur.